Citation Nr: 1414524	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-28 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar spine degenerative disc disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine degenerative disc disease prior to October 24, 2012, and in excess of 20 percent since October 24, 2012.

3.  Entitlement to an initial compensable disability rating for left upper extremity radiculopathy prior to October 24, 2012, and in excess of 20 percent since October 24, 2012.  


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO). 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In October 2011, the Veteran filed an informal claim of entitlement to an effective date prior to August 19, 2008, for the grant of entitlement to service connection for cervical spine disorder and entitlement to an effective date prior to April 1, 2009, for the grant of entitlement to service connection for thoracolumbar spine disorder.  The earlier effective date claims are "inextricably intertwined" with the issues of entitlement to increased ratings currently on appeal, and the disposition of the increased rating claims must therefore be deferred pending the resolution of the preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).   

In February 2012, the Veteran submitted an Authorization and Consent form requesting the RO to obtain private treatment records pertaining to his increased rating claims from RPK Center for Rehabilitation, dated from February 2012 to the present.  However, there is no indication that the RO attempted to obtain these records.  Therefore, the RO must attempt to obtain the Veteran's private treatment records from RPK Center for Rehabilitation dated in February 2012 to the present, and associate them with the record.  38 C.F.R. § 3.159(c)(1) (2013).  If the RO is unable to obtain such records, the Veteran must be notified.  38 C.F.R. § 3.159(e).  In addition, as the Veteran appears to receive ongoing treatment from the VA Medical Center in Fayetteville, North Carolina, the RO must also obtain VA outpatient treatment records from such facility from June 2011 to the present.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is remanded for the following actions:

1.  The RO must undertake all indicated development in response to the claims of entitlement to an effective date prior to August 19, 2008, for the grant of entitlement to service connection for cervical spine disorder and entitlement to an effective date prior to April 1, 2009, for the grant of entitlement to service connection for thoracolumbar spine disorder.  Thereafter, adjudicate the claims.  The Veteran must be informed of his appellate rights with respect to the decision.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must take all appropriate action necessary to obtain and associate with the claims file private treatment records from RPK Center for Rehabilitation, dated from February 2012 to the present, as well as the Veteran's VA outpatient treatment records from the VA Medical Center in Fayetteville, North Carolina, dated from June 2011 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

3.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

